Exhibit 10.47

 

TEXAS ROADHOUSE, INC.

2013 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Texas Roadhouse, Inc.
2013 Long-Term Incentive Plan (the “Plan”) will have the same defined meanings
in this Non-Qualified Stock Option Agreement (the “Agreement”).

 

I. NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION

 

Pursuant to the Plan, the Grantee has been granted a Non-Qualified Stock Option
(referred to herein as the “Option”) which represent the right to receive shares
of Common Stock (the “Shares”) upon exercise of the Option, subject to
satisfaction of the vesting provisions and other terms and conditions set forth
in this Agreement, the Grant Notice (attached as Exhibit A hereto, which is
incorporated into, and forms a part of, this Agreement) and the Plan.  This
Agreement is in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Agreement by reference or are expressly cited.

 

II. AGREEMENT

 

1. Grant of Option.  The Company hereby grants to the Grantee, and the Grantee
hereby accepts the grant of subject to the terms set out herein, the conditional
right and option to purchase (XXX) Shares at an Exercise Price per Share of
$________ (the “Exercise Price”), which was the Fair Market Value of a Share on
the Date of Grant (as set forth in the Grant Notice). 

 

2. Vesting and Exercisability. 

 

(a)



Subject to the terms and conditions of this Agreement, on each Vesting Date (as
set forth in the Grant Notice) the Option shall become vested and exercisable
with respect to the number of Shares determined in accordance with the vesting
provisions set forth in the Grant Notice, provided that the Grantee’s Continuous
Service has not terminated as of the applicable Vesting Date.   Except as
otherwise provided by the Committee or this Agreement, any portion of the Option
that is not vested and exercisable as of the Grantee’s Termination Date shall be
immediately forfeited and the Grantee shall have no further rights with respect
thereto. 

 

(b)



The Grantee may only exercise the Option with respect to Shares to the extent
the Option is vested with respect to such Shares.  In no event shall any portion
of the Option be exercisable after the Expiration Date.  Notwithstanding any
other provision of this Agreement, no portion of the Option shall be exercisable
after the Grantee’s Termination Date except to the extent that it is exercisable
as of the Grantee’s Termination Date.

 

(c)



Notwithstanding the provisions of paragraph (a), in the event the Grantee’s
Continuous Service terminates because of death or Disability prior to a Vesting
Date, then (i) the Option shall become immediately vested and exercisable upon
the termination of Continuous Service in an amount equal to the total number of
Shares subject to the Option multiplied by a fraction equal to each calendar
month or portion thereof from the Date of Grant to the termination of Continuous
Service divided by the total number of calendar months or portion thereof in the
vesting period of the Option as of the Date of Grant, and (ii) the date of
termination of Continuous Service shall be a “Vesting Date”.

 

(d)



Notwithstanding the provisions of paragraph (a), if a Change of Control (as
defined below) occurs prior to the Vesting Date and the Grantee’s Continuous
Service is terminated by the Company without Cause (as defined in the 2015
Employment Agreement between the Grantee and the Company), or if the Grantee’s
Continuous Service is terminated by the Grantee for Good Reason (as defined in
the 2015 Employment Agreement between the Grantee and Company) within 12 months
following a Change in Control, or prior to a Change of Control at the direction
of a person

 





--------------------------------------------------------------------------------

 



who has entered into an agreement with the Company, the consummation of which
will constitute a Change of Control, and, in either case, contingent upon the
Grantee’s execution of a full release of claims (the “Release”) in the manner
set forth in the 2015 Employment Agreement between the Grantee and Company, then
the Option, to the extent then outstanding, shall be fully vested with respect
to all Shares subject thereto upon the date that the release becomes effective
and such date shall be a Vesting Date.  Notwithstanding the Plan, for purposes
of this Agreement the term “Change of Control” shall have the meaning set forth
in the 2015 Employment Agreement between the Grantee and the Company.

 

(e)



Once exercisable and until terminated or expired, all or a portion of the
exercisable Option may be exercised from time to time and at any time under
procedures set forth herein or that the Committee shall otherwise establish from
time to time, including, without limitation, procedures regarding the frequency
of exercise and the minimum number of Shares which may be exercised at any
time.  The Option may not be exercised with respect to fractional Shares and no
fractional Shares shall be purchasable or deliverable hereunder. 

 

3. Expiration.  Unless otherwise determined by the Committee in its sole
discretion, the Option shall expire and shall no longer be exercisable after the
earliest to occur of the ten year anniversary of the Date of Grant or the
Expiration Date (determined in accordance with the Plan).

 

4. Manner of Exercise.  The Grantee (or, in the event of his death, his estate
or personal representative) may exercise any portion of the Option that is then
exercisable by taking all of the following actions: 

 

(a)



The Grantee shall provide written notice of exercise to the Committee or its
designee, in such form as the Committee may require, designating, among other
things, the date of exercise and the number of Shares to be purchased upon
exercise.

 

(b)



The Grantee shall pay the Exercise Price, to the extent permitted by applicable
statutes and regulations, either at the time the Option is exercised (except
that, in the case of an exercise through the use of cash equivalents, payment
may be made as soon as practicable after exercise) by any of the following forms
(i) cash or cash equivalents, (ii) tender to the Company, by actual delivery or
by attestation (including by way of a net exercise), Shares having a Fair Market
Value on the date of exercise equal to such aggregate Exercise Price; provided
however, that the Shares that are tendered (other than those used for a net
exercise) must have been held by the Grantee for at least six (6) months prior
to their tender to satisfy the Exercise Price or must have been purchased on the
open market; iii) in any other form of legal consideration that may be
acceptable to the Committee, or (iv) any combination thereof as determined by
the Committee; provided, however, that Shares may not be used to pay any portion
of the Exercise Price unless the holder thereof has good title, free and clear
of all liens and encumbrances.

 

(c)



The Grantee shall provide any other documentation that the Committee may
require.

 

As promptly as practicable after receipt of all items described in this Section
4 and exercise of the Option, the Company shall issue (in book entry or such
other form as determined by the Company) Shares purchased by the Grantee (and
not sold or used for a net exercise or withheld as contemplated by Section 7)
upon exercise of all or any applicable portion of the Option. 

 

5. Transferabililty.  The Option is not transferable except as designated by the
Grantee by will or by the laws of descent and distribution.  To the extent that
a Grantee has the right to exercise the Option, the Option may be exercised
during the lifetime of the Grantee only by the Grantee.

 

6. Adjustments.  Subject to the terms hereof, in the event of a stock dividend,
stock split, reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Common Stock such that the Committee determines, in its sole
discretion, that an adjustment is warranted in order to preserve the

 





--------------------------------------------------------------------------------

 



benefits or prevent the enlargement of benefits of Awards under the Plan
(including this Option), the Committee shall, in the manner it determines
equitable in its sole discretion, adjust the number and kind of shares subject
to this Award and shall make any other adjustments that the Committee determines
to be equitable.

 

7. Withholding.  The Option is subject to withholding of all applicable taxes. 
The Grantee may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Shares under the Option by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Grantee by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
Shares from the Shares otherwise issuable to the Grantee as a result of the
exercise or acquisition of Shares under the Option; provided, however, that no
Shares are withheld with a value exceeding the minimum amount of tax required to
be withheld by law (or such lesser amount as may be necessary to avoid variable
accounting); or (c) delivering to the Company owned and unencumbered
Shares.  For purposes of tax withholding, the fair market value of the Shares
will be determined at the time the withholding is required. 

 

8. No Guarantee of Continuous Service.  THE GRANTEE ACKNOWLEDGES AND AGREES THAT
VESTING OF THE OPTION IS EARNED ONLY BY CONTINUOUS SERVICE AT THE WILL OF THE
COMPANY.  GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH IN THE
GRANT NOTICE DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
EMPLOYMENT OR SERVICE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
GRANTEE’S EMPLOYMENT OR SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.

 

9. Notices.  Any notice, demand or request required or permitted to be given by
either the Company or the Grantee pursuant to the terms of this Agreement will
be in writing and will be deemed given when delivered or when delivery is
refused.  Notices shall be either personally delivered, sent by overnight
delivery via a reputable carrier or mailed through the United States Postal
Service, registered or certified with return receipt requested with postage
prepaid, and addressed to the parties at the addresses of the parties set forth
at the end of this Agreement or such other address as a party may request by
notifying the other in writing.  Notwithstanding the foregoing, Grant Notices
may be delivered electronically.

 

10. No Waiver.  Either party’s failure to enforce any provision or provisions of
this Agreement will not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement.  The rights granted both parties
herein are cumulative and will not constitute a waiver of either party’s right
to asset all other legal remedies available to it under the circumstances.

 

11. Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
the Grantee and his or her heirs, executors, administrators, successors and
assigns.

 

12. Interpretation.  Any dispute regarding the interpretation of this Agreement
will be submitted by the Grantee or by the Company forthwith to the Committee
which will review such dispute at its next regular meeting.  The resolution of
such a dispute by the Committee will be final and binding on all parties.

 

13. Governing Law; Severability.  This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the Commonwealth of
Kentucky.  If a provision of this Agreement is held invalid by a court of
competent jurisdiction, the remaining provisions will nonetheless be enforceable
according to their terms. Further, if any provision is held to be overbroad as
written, that provision shall be amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
enforced as amended.

 





--------------------------------------------------------------------------------

 



14. Right to Withhold Amounts Owed to the Company.  The Company shall have the
right to withhold Shares otherwise deliverable to the Grantee with a fair market
value equal to all amounts then due and owing by the Grantee to the Company or
any subsidiary or affiliate of the Company.

 

15. Entire Agreement.  The Plan is incorporated herein by reference.  This
Agreement, the Grant Notice, the Plan and all employment agreements entered into
between the Grantee and the Company (including any amendments thereto)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.

 

16. Application to all Grant Notices and Awards.  The Grantee agrees and
acknowledges that all Awards granted to the Grantee from time to time under the
Plan will be subject to the terms and conditions of the applicable Award
Agreement, the Plan and each Grant Notice received by the Grantee from time to
time, whether such Grant Notice is transmitted via electronic transmission or
otherwise.

 

[Signatures Follow]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have subscribed their names hereto.  By the
Grantee’s signature below, the Grantee represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof.  The Grantee has reviewed
the Plan and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of this Agreement.

 

 

     

TEXAS ROADHOUSE, INC.

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

Attention: General Counsel

 

 

6040 Dutchmans Lane

 

 

Louisville, Kentucky 40205

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

[grantee name here]

 

 

 

 

 

 

SSN:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

GRANT NOTICE

 

TEXAS ROADHOUSE, INC.

 

NON-QUALIFIED STOCK OPTION GRANT NOTICE

(2013 LONG-TERM INCENTIVE PLAN)

 

TEXAS ROADHOUSE, INC. (the “Company”), pursuant to its 2013 Long-Term Incentive
Plan (the “Plan”), hereby grants to the Grantee a Non-Qualified Stock Option
with terms set forth below. This grant is subject to all of the terms and
conditions as set forth herein and in the Non-Qualified Stock Option Agreement
(the “Agreement”) and the Plan, which the Grantee has previously received and
are incorporated herein in their entirety.

 

Grantee:

 

 

Date of Grant:

 

 

Vesting Date(s):

 

 

Number of Shares Subject

 

 

to Option:

 

 

 

ADDITIONAL TERMS/ACKNOWLEDGEMENTS: By receipt hereof, the Grantee acknowledges
receipt of, and understands and agrees to, this Non-Qualified Stock Option
Notice (the “Grant Notice”), the Agreement and the Plan.  The Grantee further
acknowledges that as of the Date of Grant, this Grant Notice, the Agreement, the
Plan and all employment agreements entered into between the Grantee and the
Company (including any amendments thereto) set forth the entire understanding
between the Grantee and the Company regarding this Option supersede all prior
oral and written agreements on that subject.

 



--------------------------------------------------------------------------------